Citation Nr: 9903759	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a gastric ulcer 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1970 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December
1997 rating determination of a Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

The veteran has not presented or identified competent medical 
evidence linking a gastric ulcer disorder to active service. 


CONCLUSION OF LAW

The claim for service connection for a gastric ulcer disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that on 
examination for entrance into service in August 1970, his 
abdomen was normal.  However, in his report of medical 
history completed for entrance to service, the veteran noted 
that he had a "neurotic stomach."  In March 1971, the 
veteran was seen with complaints of vomiting.  There was no 
diagnosis.  In May 1971, he was seen with complaints of 
stomach cramps.  A urinalysis was negative, and his X-rays 
looked "OK."  On physical examination, there was abdominal 
tenderness and mild right lower quadrant tenderness.  There 
was no guarding or rebound.  The impression was doubt 
appendicitis, probable gastroenteritis.  The veteran was 
diagnosed with mild gastroenteritis in July 1971.  In May 
1972, the veteran was diagnosed with viral syndrome.  The 
veteran was seen in May 1972, with complaints of intermittent 
abdominal pain and right lower quadrant tenderness.  The 
impression was spastic colon syndrome secondary to chronic 
anxiety.  In April 1973, the veteran was diagnosed as having 
nephrolithiasis.  

Private medical records dated from August 1994 to April 1996 
show that the veteran sustained numerous injuries as a result 
of a work-related accident.  These records show that in 
August 1994 the veteran complained of abdominal cramps in the 
upper half of his stomach and swelling of the stomach.  

On VA psychiatric examination in April 1997, the veteran 
reported that he had been in his usual state of good health 
until August 1994, when he had been electrocuted.  He denied 
any other significant medical problems.

The veteran was accorded a VA general medical examination the 
day after his VA psychiatric examination in April 1997.  On 
the general medical examination he reported that he had 
continued to experience chronic problems with his stomach 
since active service.  He reported that he "regurgitated 
material that was blood streaked."  He also reported that he 
had noticed bright red blood in his stool.  The examiner 
noted that the reported history was obtained solely from the 
veteran.  There were no reports of abdominal or rectal pain.  
The veteran complained of intermittent epigastric discomfort.  
On examination, the abdomen was soft, nontender, without 
hepatosplenomegaly.  The rectal examination was within normal 
limits.  The impressions included chronic gastritis.  

VA outpatient treatment records dated from December 1996 to 
August 1997, show that in August 1997, it was reported that 
the veteran had recently been hospitalized for treatment of a 
bleeding ulcer.  The assessments included peptic ulcer 
disease versus gastritis.

On VA psychiatric examination in October 1997, it was again 
reported that the veteran had multiple physical problems 
secondary to being electrocuted three years previously.  No 
other physical problems were noted.


Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded. See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  


Analysis

While peptic ulcers (gastric or peptic) are considered 
chronic diseases within the meaning of 38 C.F.R. § 3.307(a), 
there is no competent evidence that gastric ulcers were 
present during service or within one year following 
separation from service.  The veteran has asserted that the 
symptoms of vomiting, abdominal cramping and abdominal pain, 
were actually manifestations of a gastric ulcer.  However, 
the veteran would not be competent to provide a diagnosis of 
gastric ulcer during service or the presumptive period.  
Assuming for the sake of argument that 38 U.S.C.A. § 1154(b) 
is applicable in this case, the veteran's lay evidence would 
not be satisfactory to show that he had a gastric ulcer in 
service.  He would not be competent to say that his symptoms 
during service were actually diagnostic of a gastric ulcer.  
Wade, Grottveit.

There is competent evidence of gastritis and peptic ulcer 
disease subsequent to service.  There is however, no 
competent evidence linking these conditions to service.  Such 
evidence is necessary even where there is satisfactory lay 
evidence of a disease or injury in service.  Wade.

The veteran has reported a continuity of symptomatology, 
inasmuch as he has reported, albeit inconsistently, 
continuous "stomach problems" since service.  However, the 
separation examination and post-service medical records prior 
to April 1997 are negative for any findings of a gastric 
ulcer disorder, and the veteran would not be competent to 
diagnose the "stomach problems" he reportedly experienced 
as being a gastric ulcer disorder related to service.  
Therefore, competent medical evidence would be necessary to 
relate any current gastric ulcer disorder to the continuity 
of symptomatology reported by the veteran.  Savage.  There is 
no such evidence in the current record, nor is there any 
other competent evidence of a nexus between the current 
gastric ulcer disorder and service.

In the absence of competent evidence of a nexus between any 
current gastric ulcer disorder and service, the Board finds 
that the claim for a gastric ulcer disorder is not well 
grounded and must be denied.  38 U.S.C.A. §§ 1110, 5107(a).


ORDE R

Service connection for a gastric ulcer disorder is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


